      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 1 of 42




 STATE OF NORTH DAKOTA                                                          I~1 31~L~Kliti m

 COUNTY OF CASS                                             EAST CENTRAL JUDICIAL DISTRICT


 Campbell Property Management, LLC,                    Civil No.

                                  Plaintiffs,
                                                              COMPLAINT AND DEMAND
         V.                                                      FOR JURY TRIAL

 Hiscox, Inc.,
                                  Defendant.


        [¶1] Plaintiff, Campbell Property Management, LLC, for its Complaint against Defendant,

Hiscox, Inc., states and alleges as follows:

                                                PARTIES

        [12] Campbell Property Management, LLC ("Campbell Property Management"), is a

North Dakota limited liability company duly organized and operating under the laws of the State of

North Dakota, with its principal place of business in Fargo, North Dakota.

        [¶3]     Hiscox, Inc. ("Hiscox") is a Delaware corporation and non-resident insurance carrier

with its principal place of business in New York, New York, and is authorized to do business in the

State of North Dakota.

                                   hlil~~~ ~ C~~ ~ - ► 1 +~~

        [¶4]     This Court has jurisdiction over the subj ect matter of this dispute pursuant to 28 U. S.C.

§ 1332(a). Plaintiff and Defendant are citizens of different states and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

        [¶5]     Venue is proper under 28 U.S.C. § 1392(b) because a substantial part of the events or

omissions giving rise to the claims occurred in this judicial district.
       Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 2 of 42




                                     FACTUAL BACKGROUND

        [¶6]    Campbell Properry Management is a professional property management company that

provides professional service management to 54 separate business entities.

        [¶7]    As the professional property management company for the 54 separate business

entities, Campbell Property Management has a fiduciary obligation overseeing the operating accounts

of the 54 separate entities, particularly as to income, expenses, and rental security deposits.

        [¶8]    Campbell Property Management has been insured since 2009 under a Hiscox

Professional Liability Errors and Omissions Insurance policy.

        [¶9]    Consistent with that pattern, Hiscox issued to Campbell Property Management an

insurance policy providing insurance coverage from the period of March 15, 2017, through March

15, 2018. The policy provided liability coverage up to $2 Million Dollars with a$1,000 deductible.

        [¶10] The policy provided . coverage for claims made against Campbell Property

Management acting in its role as a property manager. The original certificate number was

MPL1092583.17 with a renewal policy number of MPL1092583.18.

                                    UNDERLYING LOSS FACTS

        [¶11] As the property manager for these 54 separate business entities, Campbell Property

Management created separate Client Accounts, a checking account and a savings account, for each

of these 54 separate entities at various banks. The Client Accounts were used to handle income,

expenses and rental deposits. At all times, these accounts were the property of Campbell Properly

Management clients. The Client Accounts were handled by Campbell Property Management as a

fiduciary to the 54 business ent'ities.

        [¶12] The majority of the ClientAccounts of Campbell Property Management were handled

through accounts with Choice Financial, a Fargo, North Dakota bank.




                                                    Pi,
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 3 of 42




       [¶13] Campbell Property Management was contacted by Choice Financial on January 12,

2018 regarding the Client Accounts held at the bank.

       [¶14] The President of Choice Financial informed Campbell Property Management that

Choice Financial had determined electronic transfers were going from Client Accounts of Campbell

Property Management to a personal account in the name of Campbell Property Management's

controller, Mickey Haarstad ("Haarstad")

       [T15] Choice Financial notified Campbell Property Management of 155 wrongful electronic

transfers made between September 29, 2014 and January 9, 2018 regarding Client Account funds

being diverted to Haarstad.

       [¶16] These electronic transfers totaled $1,294,967.58.

       ]¶17] That same afternoon, January 12, 2018, Campbell Property Management locked-

down its accounting software system .and contacted all of its banking institutions to remove any

authority level or access Haarstad had with those banking institutions on behalf of Campbell Property

Management Client Accounts.

        [¶18]   Haarstad electronically transferred Client funds into her personal bank account at

Choice Financial on her own accord and that no owner, member, director, officer, or manager of

Campbell Property Management had any knowledge of her wrongdoing until informed by Choice

Financial on January 12, 2018. These funds were riot the separate property of Campbell Property

Management but held by Campbell Property Management as, a fiduciary providing the professional

services of property management for the 54 separate entities.

        [¶19] Campbell Property Management acted reasonably to safeguard its Client's funds by

setting up separate accounts at the bank for each of the 54 separate entities. There was no comingling




                                                  3
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 4 of 42




of Client funds by Campbell Properry Management as it had separate Client Accounts at the bank for

each of the 54 separate entities.

             HISCOX PROFESSIONAL LIABILITY ERRORS AN]D OMISSIONS
                            INSURANCE COVERAGE

        [¶20] On February 13, 2017, Hiscox issued a Professional Liability Errors and Omissions

Insurance policy ("Policy") to Campbell Property Management for the policy period March 15, 2017

to March 15, 2018, with a retroactive date of March 15, 2009. A copy of the policy is attached as

Exhibit A.

        [¶21] The Policy is a claims-made and reported policy.

                This is a Claims made and Reported Policy in which Claims Expenses
                are included within the Limit of Liability unless otherwise noted ...

        [¶22] The Policy provided as to the "Insuring Agreement":

                Underwriters will pay on behalf of the Insured all Damages and
                Claim Expenses in excess of the Deductible and subject to the applicable
                Limit of Liability that the Insured becomes legally obligated to pay as a
                result of any covered Claim that is first made against the Insured and
                reported in writing to Underwriters during the Policy Period or during
                any properly exercised and applicable Extended Reporting Period, for
                any Wrongful Act by the Insured or by anyone for whom the Insured is
                legally responsible, provided, however, that such Wrongful Act
                was committed or allegedly committed on or after the Retroactive
                Date set forth in Item 8, of the Declarations and further provided that
                the Insured had no knowledge of the actual or alleged Wrongful Act
                prior to the inception date of this Policy.

        [¶23] The policy provided a retroactive date of March 15, 2009.

        [¶24] The Policy includes the following definitions:



                B. Affiliate means any person or entity, which is related to any Insured through
                common ownership, control or management. Affiliate shall not include
                Subsidiary.




                                                   2
Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 5 of 42




       D. Claim means any notice received by the Insured of a demand for Damages
       or for non-monetary relief based on any actual or alleged Wrongful Act,
       whether or not the nature or extent of the Damages or non-monetary relief is
       known or asserted at the time of receipt of any notice.

       E. Claim Expenses means:

       1.     all reasonable and necessary fees, costs and expenses, including the
              fees of attorneys and experts, incurred by or on behalf of Underwriters
              in the investigation, defense, appeal, and settlement of a Claim;


       J. Insured means:

       1.     the Individual Insured;
       2.     the Named Insured;
       3.     any Subsidiary of the Named Insured;
       4.     a Joint Venture in which the Named Insured participates as a joint
              venturer pursuant to a writteri j oint venture agreement, but only with
              respect to the liability imposed on the Named Insured for its
              participation in such Joint Venture and only with respect to Wrongful
              Acts committed or allegedly committed by the Named Insured.

       K. Joint Venture means a business endeavor, confirmed in a written
       agreement, between the Named Insured and one or more entities or individuals
       in which the Named Insured's participation is the performance of Professional
       Services,

       L. Named Insured means the individual, corporation, partnership, limited
       liability company, limited partnership, or other entity named in Item 1. of the
       Declarations.



       P. Professional Services means only those services specified in Item 3, of the
       Declarations, as performed by or on behalf of the Named Insured for others
       for a fee or other compensation.



       T. Wrongful Act means any actual or alleged breach of duty, negligent act,
       error, omission, or Personal Injury committed solely in the performance of the
       Professional Services of the Insured.




                                          5
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 6 of 42




       [¶25] The 54 separate business entities all made claims against Campbell Property

Management for sums diverted by Haarstad.

       [¶26] Campbell Property Management is legally obligated to pay the claims made against it

by the 54 separate business entities. Campbell Properry Management is a named insured and it was

providing professional services as defined within the policy.

       [127] The Policy provides the following conditions:

                B. Notice of potential Claims

                       If, during the Policy Period an Insured first becomes aware of a
                       Wrongful Act to which this Insurance applies and which might
                       subsequently give rise to a Claim, the Insured may give written to
                       Underwriters of a potential Claim during the Policy Period. Such
                       notice must include:

                        1.     the identity of the potential claimant;
                        2.     the identity of the person(s) who allegedly committed the
                               Wrongful Act;
                        3.     the date of the alleged Wrongful Act;
                        4.     specific details of the alleged Wrongful Act; and
                        5.     any written notice from the potential claimant describing the
                               Wrongful Act.

        [¶28] Timely notices of the claims have been forwarded to Hiscox.

        [¶29] The Policy in Endorsement 1 provided the coverage to Campbell Property

Management "in the performance of services as a property manager, for a fee."

        [¶30]    Endorsement 5 of the Policy describes "Property Managed" as follows:

                In consideration of the premium charged, it is hereby understood and agreed
                that with respect to Claims made against the Insured by the other owners of
                real estate properties in which said Insured holds an equity interest or by any
                third party, subject to all Policy terms and conditions, the amounts payable to
                the Company shall be a percentage of the total amount necessary to satisfy the
                Claim which is equal to the percentage of the subject properry or properties
                owned by interests other than the Insured.




                                                   rei
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 7 of 42




        The coverage afforded by this endorsement shall terminate at such time as the sum of the

percentages of the property owned by the Insured shall exceed 50.0% of the total ownership of the

property.

        [¶31] Campbell Property Management did not hold any equity interest in any of the 54

separate business entities.

        [¶32] Endorsement 7 of the Policy sets out certain relevant "Properry Management Services

Endorsement" provisions:

                PM-B. Property Management Services means the following:

                1.      development and implementation of management plans and budgets;
                2.      oversight of physical maintenance of property;
                3.      solicitation, evaluation and securing of tenants and management of
                        tenant relations, collection of rent and processing evictions;
                4.      development, implementation and management of loss control and
                        risk management plans for real property;
                5,      development, procurement, implementation and management of
                        contracts and subcontracts necessary to the daily functioning of real
                        property; or
                6.      personnel administration and record keeping.

                                          OTHERINSURANCE

        [T33] The policy provided as to other insurance:

                G. Other Insurance
                This Policy shall be excess insurance over any other valid and
                collectable insurance available to the Insured whether such other
                insurance is stated to be primary, contributory, excess,
                contingent or otherwise, unless such other insurance is written
                only as a specific excess insurance over the Limit of Liability provided
                in this Policy.

        [¶34] Campbell Property Management has recovered from Harleysville Insurance

Company, through its commercial lines insurance policy regarding employee theft, $1,000,000.00.

        [¶35] The Harleysville policy also contained a Commercial Property Plus Endorsement that

covered Employee T'heft and Forgery or Alteration with the policy limit of $25,000. Harleysville



                                                  7
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 8 of 42




Insurance Company, without delay and without contention, has paid $1,025,000.00 under its

insurance policy to Campbell Property Management.

       [¶36] Harleysville acted fairly and in good faith in discharging its contractual

responsibilities to Campbell Property Management. Haarstad, through her wrongful, unauthorized

transfers secured $1,294,967.58, resulting in a present claim against Hiscox in the amount of

$269,967.58.

                            NOTICE OP' CLAIMS TIMELY MADE

       [¶37] Campbell Properry Management gave official written notice to Hiscox of potential

claims, as required under the policy, on February 7, 2018.

       [¶3 8] Campbell Properry Management provided a signed Warranty Statement for Proposed

Coverage to the Hiscox Underwriter dated March 28, 2018.

       [¶39] On May 11, 2018, a Notice of Claim for each of the approximate 54 separate entities

involved in property management were submitted to Hiscox, per the policy requirements.

       [¶40]    Campbell Property Management hired Fargo accounting firm Eide Bailly to

determine the precise number of loss to each entity. By a letter of August 7, 2018, the Eide Bailly

report was provided to Hiscox.

                          HISC®X DENIAL AND RESULTING DAMAGES

       [¶41]    Hiscox has wrongfully refused to make any payment under its policy to Campbell

Property Managernent.

       [¶42]    Campbell Properry Management retained legal counsel to assist in the presentation

of its claims to Hiscox in addition to helping with other issues involved in this incident. To date,

Campbell Property Management has incurred attorney's fees in the amount of $23,422.79.

        [¶43] Campbell Property Management retained Eide Bailly, an accounting firm, to provide

forensic accounting services to determine the precise amount of loss to each entity, which involved a


                                                  :
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 9 of 42




lengthy and detailed review and examination. Campbell Properry Management paid a total of

$60,515.06 to the accounting firm for its necessary, professional, and expert forensic accounting

services.

                                            COUNTI
                                   BRIEACH OF CONTRACT

        [¶44] Campbell Property Management realleges and reincorporates all previous paragraphs

of the Complaint.

        [¶45] Hiscox issued the Policy to Campbell Property Management on or about March 15,

2017 with a retroactive date of March 15, 2009.

        [¶46] Campbell Properry Management paid all premiums required to maintain the Policy

issued by Hiscox.

        [147] Hiscox issued the Policy with a coverage limit of $2,000,000.00 to Campbell Property

Ma.nagement.

        [¶48] As required by the Policy, Campbell Property Management timely submitted to

Hiscox notice of the claim and the claims for the loss sustained by Campbell Property Management.

        [¶49] Campbell Property Management has requested Hiscox process the claim and provide

coverage for the losses incurred in excess of $260,000.

        [¶50] Hiscox has refused to pay on the claim and has refused to honor the Policy coverage

afforded to Campbell Property Management.

                                   COUNT II
                 BREACH OF INSURER'S DUTY TO ACT IN GOOD FAITH

        [¶51 ] Campbell Property Management realleges and reincorporates all previous paragraphs

of the Complaint.

        [¶52] Hiscox owes to Campbell Property Management, as its insured, duties to act fairly and

in good faith.


                                                  G'~
     Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 10 of 42




       [¶53] Hiscox's duties require fair dealing and good faith in paying claims made by its

insureds and providing coverage.

       [¶54] Hiscox failed to provide coverage for Campbell Property Management and failed to

compensate Campbell Property Management, without proper cause, for a loss covered under the

Policy replying upon unreasonable interpretation of the policy.

       [¶55] Campbell Property Management provided available and necessary documents to

Hiscox in order to substantiate its claim. Multiple times Campbell Properry Management has

communicated its reasonable interpretation of the Policy to Hiscox.

       [¶56] Hiscox has breached its duties of good faith owed to Campbell Properry Management

and has caused damages and liability to Campbell Property Management.

        [¶57] Campbell Property Management is entitled to its economic and noneconomic

damages in addition to the policy amount owed.

        [¶58] Campbell Property Management reserves its rights under N.D.C.C. § 32-03.2-11 to

secure additional remedies.

        [¶59] W3[EREFORE, Plaintiff, Campbell Property Management, LLC, prays for an award

of damages against Defendant Hiscox, Inc, as follows:

            a. For all sums due under the applicable Policy issued to Campbell Property

                Management, LLC;

            b. For damages as a result of Hiscox's unreasonable failure to pay under its duty of good

                faith to its insured;

            c. For its costs and disbursements to which Campbell Property Management, LLC is

                entitled by law;

            d. For its attorney's fees, costs, and disbursements; and




                                                 10
Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 11 of 42




    e. For such other and further relief the Court deems just and equitable.

              i
 Dated this ~~ day of October, 2018.
                                               &1 /v-
                                               Ronald H. McLean (ND 403260)
                                               Kasey D. McNary (ND #06590)
                                               SERKLAND LAW FIRM
                                               10 Roberts St. N. I PO Box 6017
                                               Fargo, North Dakota 58108-6017
                                               Phone: (701) 232-8957 .
                                               rmclean@serklandlaw. com
                                               kmcnary@serklandlaw.com
                                               ATTORNEYS FOR PLAINTIFF
                                               CAMPBELL PROPERTY MANA GEMENT,
                                               LLC




                                          11
Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 12 of 42




                     EXHIBIT A
           Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 13 of 42


         46                                             CERTIFICATE OF INSURANCE
    H I cCOX                          Effective with UNDERWRITERS AT LLOYD'S, LONDON

                                      Hiscox Inc. 520 Madison Avenue 32nd floor, New'York, NY 10022
_                                     (914) 273-7400
    Please note that, except to such extent as may be provided, otherwise, thiss Insurance is limited to those claims that ar.e
    first made against the Insured a.nd reported to underwriters during the Policy Period. Please see the insuring.
    agreements and also pfease review this Insurance carefully and discuss the coverage provided by this Insurance with
    your insLrance agent, braker, or representative.
    In accordance with the authorization granted to Hiscox Inc, under.Contract No. B'1234HISINC2017 by certain Underwriters at
    Lloyd's, London, rrrhose names and thQptoporfions underwritten by the.m can be ascertained by reference to the said Contract,
    vvhich bears the Seal of L[oyd's Policy Signing OfPice and is on file•.at the office• of the said Agency and in consideration of the
    premium specified herein, the•said Underwriters do hereby bind themselves, each for his o.wn part and not.onefor arnother, their
    heirs, executors and administrator:s, to insure as follows in accordance with the'terms and c.onditions co.ntained or endorsed
    hereon.

    Broker No.:        US 0002204                                 Burns & Wilcox' (Professional Liability Center of Excellence)
    Certificate No.:   MPL1092583.17                              155 N Wacker Dr Ste 1830
                                                                  Ghie.ago, Illinois 60606
    Renewal of:        MPL1092583.16

    Declaration
    Professional Liability Errors & Omissions Insurance (Claims made basis;
    1.    Named insured:                Campbell Property Management, LLC

    2.     Address:                        1131 Westrac Dr S Ste 100                                                                  I
                                          I Fargo, North Dakota 58103=2374
    3.     Named Insured's Profession: I Refer to Endorsement (1) E2.

    4.A. Limit of Liability:                  $ 2,000,000 Each Claim, including Damages, Claim Expenses and
                                                           Supplementary Paym ents
    4.B.                                      $2,000,000 in the aggregate for all Claims, including Damages, Claim Expenses
                                                            and Supplementary Payments
                                                                                                                                      I
                                          I
    5.     DeduGtible:                        $ 1,000           Each Claim, including Damages and Claim Exp.enses, but not
                                                                Supplementary Payments
    6.     Notice of Claim to--               Hiscox I Aftn: Professional Liability Claims Department
                                              520 MadiSonAvenue, 32nd Floor NewYork, NY 10022 HiscoxClairris@hiscox.c.om

    7.     Policy period:                     Inception date:     03/15/2017             Expiration date:       03/15/2018
                                              Inception date shown shall be at 12:01 A.M. (Staridard Time) to Expiration date shown
                                              above at 12:01 AM. (Standard Tirne) at the address of the Named Insured.

    B.     Retroactive Date:                  03/15/2009                       9. Date of Application:          03/14/2016

    10.    Premiumt                           $ 3,887.00                        Processed Date:                 02/13/2017

    10.A Additional Charges                   $ 75.00.-Administrative Fee

    11.    Attach ments:                      (1) E2.1, (2) E54.2, (3) E65.1, (4) E101.1; (5) E111.1, (6) E240.12, (7) E451.2, (8)
                                              E9990.2, (9) E102.1


    12.A. Extension Period:                   12 Moriths,                      12.B. Extension Percentage: 75•00 %


    Policy Fee: $100.00
    IM Policy Fee: $25.00
    Supplier Fee: $75.00
    Surplus Tax: $71.52
         Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 14 of 42

The Certificate terms and conditions contained herein or endorsed hereon and sueh othe'r pro.visions, agteements or oonditions
as may be endorsed hereon or added hereto are hereby incorporated in this Certificate. No representative of the Underwriters
shall have power to Vvaive or be deemed to have waived any provision or condition of this Certificate unless such waiver, rf any,
shall be wrltEen upon or attaclied hereto; nor shall any p~ivilege or permission afPecting the insurance under this Certificate exist
 or be claimed by the Insured(s) unless so written or attached.
 IN WITNESS WHEREOF this Certificate has.been signed at NewYork, NewYotk
                                          Notice; 1. an ihsurer that is not licensed in this state is issuing the-ihsurance poficy that you have applied to purchase. Tliese
    ~                                     compariies are called `nonadmitted" or °surplus lines° insurers. 2. The ihsurer is not subject to the firrtancial solvency
                                          regulation and enforcement that applies to licensed insurers in thisstate: 3. These insurers:generally do not parf3cipate in
         ~                                insurance guaranty funds created by state law. These guaranty funds will not pay your claims or protect yoor assets if the
        ~                                 insurer becomes insolvent and'Is unable to make payments as promised.4.5ome states maintain lists ofapproVed dr
                                          elrgible surplus lines irigurers and surpiuq lines produeers rriay use only insurets on the list's. Same states issue orders that
                         ~                particular surplus Iines insurers cannotbe used.5. Foradditional.infordtatioh atioutthe ab.oye ri'matters an'daboutthe.insurer,
i-i ISCOx Inc.                            you.should ask ques6dns ofyour insurance producer orsurplus Iines producer. You may atso contact your insurance
                                           department consumer help line.


                                                                                                                                        DECE&003106

                                                          THIS POLiCY IS (SSUED PURSUANT TC7 THE NORTH
               NOT10E                                     DAKt7TA SURPLUS (JNES INSURANCE STATUTE UNDER
         The coverage affcrded by                         THE SURPLUS LINES PRC3DUCER LICENSE OF
         this policy is RESTRICTED                        CREG4RY J PRICE. THE INSURER IS A QUAL[FIED
                                                          SURPLUS LiNES INSURER, SUT IS NOT OTHFRWlSE
         Please read your po(icy
                                                          LICENSED BY T{-!E STATE C)P NORTH DAKOTA AND
         carefu{ly_                                       DC3ES NOT PA,RTICIPATE IN THE NORTH
                                                          DAKOTA INSURANCE GUARANTY ASSOCIATION.
         NO i=LAT CANCELLATIONS
              Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 15 of 42




              e~~

HISCOX
                            Professional Liabili$y Errors snd ®missions insuranoe
                            Poficy Form

About this Policy           Th'is is a Clalms made and Reported Policy In which Claim Expenses are included within
                            the Limit of Liability unless otherwise noted. Plerse read the entire policy carefully and
                            eonsult with your Insurance broker or advisor. Those words (other than the words in the
                            captions) which are printed In Boldface are defined in the Policy.


                            ln consideratibn for the payment of premium and in reliance on the statements made and
                            information p.rovi.ded to Underwriters, i.ncluding but not limited to the statements made an.d
                            information provided in and with the Appllcation which is made a part of this Policy, as well as
                            subjectto the Limits of Liability, the Deductible and all of the terms, conditions, limitations and
                            exclusions of this Policy, Underwriters and the Insured agree as follows:


I. Insuring Agreement       Underwriters wili pay on behalf of the Insured all Datnages and Claim Expenses in excess of the
                            Deductible and subject to the applicable Limit of Liabilitythat the Insured becomes legaliy
                            obligated to pay as a result of any covered Claim that is first made against the Insured and
                            reported in writing to Underwriters during the Policy Period or during any properly ezercised and
                                                                             ®gful
                            applicable Extended Reporting Period, for any Wron           Actby the Insured or by anyone for
                            whom the Insured is legally resporisible, provided, however, that such Wrongful Act was
                            committed or allegedly committed. on or after the Retroactive Date set forth in Item 8. of the
                            Declarations and further provided that the Insured had no knowledge of the aotual or alleged
                            Wr.ongful Actpriorto the inception date of this Policy.


II. Defehs.e and $ettiement A.     Undenrrriters shall have the right and the duty to defend any covered Claim, including but
                                  'not limited to the appointment of legal counselz subject to the Limits of Liability, the
                                   Deductible and all applicable terms and conditions of this Policy, even if such Glaim is
                                  groundless, fals'e, or fraudulent.
                            B.    Not withstanding Section II.A. above, the Insured may request in writing the right to appoint
                                  defense couhsel to deferid ariy covered Claim, but only with the prior written cohSent of
                                  Underwriters, who shall have the sole discretion to consentto such an appointment. The
                                  appointment by the Insured of defense cbunsel pursuant to this provision shail not waive or
                                  alterthe rights of Underwriters with respectto reew
                                                                                  vi and determiriatipn asto-the
                                  reasonabieness of any Claim Expenses presented for payment.
                            C.    Underwriters shali havethe right to investigate and to solicit settiement demands or
                                  proposals as to any covered Glairin as Underwriters deem reasonable and the Insured shall,
                                  as a condition to any coverage under this Policy, have the duty to cooperate with
                                  Underwriters in such investigation and in the solicitation of settlement demands or proposals
                                  including, but not limited to;
                                  1.   upon request, submit to exarnination and interrogation under oath by Underwriters'
                                       representative;
                                  2,   attend h.e.arings, depositions and trials as requested by Underwriters;
                                  3.   assist in securing and giving evidence and obtaining the attendance of witnesse.s;
                                  4. provide written .statements to Underwriters' representative and meet with such
                                     representative for the purpose of investigation and/br defen.se, all without charge to
                                     Unjderwriters.
                            D.    Underwriters shall not settle any Clafm without the consent of the Insured, which consent
                                  the insured will not uhreasoriably withhold.
                            E.    If the Insured shall refuse to consent to. any settlement recommended. by Underwriters and
                                  shall electto contest the Claim or continue any legal proceedings in oonnection with suclr
                                  Claim, then Underwriters' liability for t#ie Claim shall not exceerl the amount for which the

Hiscox Inc.                                                                                                                Fage1 o110


                                                                                                                   MPL P001 Cw (05109)
© 2009 Hiscox Inc
              Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 16 of 42




                  e~ ®R

- H I SCOX
                            Professi4nal Liability Errars a.nd Ornissioe`!s tnsurance '
                            Polioy l=orm

                                 Claim Gould have b.een so settled plus Claim Expenses incurred up to the date of- such
                                 refusal. Such amounts are subject to the Limits of Liability set forth in Sections V.I.A. and. B.
                                 of this PoIicy and Item 4. of the Declarations.
                                 Underwriters shall not be obligated to settle any Clalm, pay any Damages o.r Claim
                                 Expense5, or bontinue to defend any Clalm after the applicable Limit of Liability has been
                                 exhausted.


    111. DefinJtloris       A.   Applioation means the aigned application for the Policy includirig any attachments and
                                 other materials submitted in conjunction with the signed Application. The Appifcation shall
                                 be maintained by Underwriters and •shall be dsemed a part of this Policy as if physically
                                 attached. If this Policy is a renewal or replacement of a previous policy or policies issued by
                                 Undelwriters, all signed apptications and other materials that were attached to and became
                                 a part of these previous policies shall be considered 'as part of the Appllcation for this
                                 Policy.
                            B.   AfFlllate means any person or entity, which is related to any Insured through common
                                 owners hip,control or management. Affiliate shall not include 5ubsidiary.
                            C.   Bodily Inlury, m'eans physical injury to or sickness, diseas'e or death of a person, or mental
                                 injury, mental anguish, emotional distress, pain or suffering, or shock sustained by a person,
                                 as a result of Bodily Injury.
                            D.   Claim means any notice received by the Insured of a demand for Damages or for non-
-                                monetary relief based on any actual or alleged Wrongful Act, whether or not th'e nature or
                                 extent of the Damages or non-monetary relief is known or asserted at the time of receipt of
                                 any notice.
                            E.   Claim Expenses means:
                                 1. all reasonab.le and necessary fees, costs and eicpenses, including the fees bf attorneys
                                    and experts, incurred by.or on behalf of Undenvriters in the investigation, defense,
                                    appeal, and settlement of a Claim;
                                 2.   all ather reaso.nable and necessary fees., costs, and expenses incurred by the Insured
                                      with the written approval of Underwriters; and
                                 3.  premiums on appeal bonds, attachment bonds or similar bonds; however, Underwriters
                                     shall have no obligation to applyfor or fumish any such bonds.
                            F.   Clalm Expeftses shall not include and no coverage shall be afforded for:
                                 1. salaries, wage.s or expenses of Indirridual Insureds,; Dr
                                 2.   the loss of earnings of the Named Insured or any Individual Irisured except tothe
                                      extent such eonstitutes Supplemental Payments pursuant to Section IV.C. of this
                                      Policy; or
                                 3. the d.efense o.f any criminal investigation, criminal grand jury proceeding, or criminal
                                      action.
                            G.   1. Damages means a monetary judgment or award the Insured is legally obiigated to pay
                                     for any covered Cla'lm (inciuding pre- or post-judgment interost) or a settlement
                                      negotiated by Underwriters with the c.onsent of the Insure,d.
                                 2.   Damages does not include any of the following:
                                      a, fines, penalties, taxes, sanctions, or that portion of any multiplied damages award
                                          which exceeds the damage award so multiplied;
                                      b. any punitive or exemplary damages provided, however, that, if
                                          such damages are otherwise insurable under applicable law and regulation,

    Hiscox Jnc,                                                                                                            Page 2 of 10


                            '                                                                                      MPL P001 CW (Ofi70~
    '© 2009 Hiscox Inc
              Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 17 of 42




        An,
    H I SCOX
                             Prufessiunsl Lisaility Errors and Omissieans Insursnce
                             Pali-cy Farm

                                            Underwriters will pay an awar.d of punitive or exemplary damages made against the
                                            Insured for or based uppn a Wrongful Act in the performance of Professipnal
                                            Services, in excess of the D'eductible and up to a maximum surn of $ 250,000. The
                                            enforceability of this section shall be governed by such applicable law that most
                                            favors coverage for punitive damagea. This limit shail be a part of and not in
                                            addition to the Limits of Liability set forth in items 4.A. and B. of the Declarations.;
                                       C.   the return or restitution of fees, commissions, profits, or charges for goods provided
                                            or services rendered; or
                                      d, any arnounts deemed uninsurable by fhe law pursuant to which this Policy is
                                          construed.
                             H.   Exfended Reporting Period means fhat period described in Section VII. of the Policy.
                                  IndiViduailnsured means:
                                  1.   any past, present or future partner, director, officer, meinber, board member, or
                                       employee of the Named Insured, but only for acts within the scope of their duties for
                                       the Named Insured;
                                2. a'ny independent contractor of the Nained Insured, but only for Profession,al Servlces
                             .,      performed on behalf of and at the direction of the Named Insured.
                            J.  Irisured means:
                                1. the Individual Insureds;
-                               2, the Named Insure.d;
                                  3.   any Subsidlary of the Named Insured;
                                  4.   a Joint Venture in which the Named Insured participates as a joint venturer pursuant
                                       to a written joint venture agreement, but oniy with respect to the iiability imposed on the
                                       Nametl Insured for its participation in such Jioint Venture and only with respect.to
                                       Wrongful Acts committed or allegedly committed by the Named Insured. This
                                       definition does not extend coverage and no coverage will be provided for Damages or
                                       Claim Expenses fo the Jolnt Venture ifself or any other entity or individual that is part
                                       of the Joint Venture.
                             K.   Joint Venture means a business endeavor, confirmed in a written agreement, between the
                                  Named.lnsurbd arid one or more entitles or individuals in which the Named Irisured's
                                  partigipation is the performance of Professlonal Services.
                             L.   Named Insured means the individual, corporation, partnership, limited liability coinpany,
                                  limited partnership, or other entity named in Item 1. of the Declarations.
                             M.   Personal injury means injury, otherthan Bodily Injury, arising out of oneof more of the
                                  foilowing offenses:
                                  1. False arrest, detention or lmprisonment;
                                  2    Malicious prosecution;
                                  3.   The wrongful eviction from, wrongful entry into, or invasion of the right of private
                                       occupancy of premises that a person occupies, committed by or on behalf of its owner,
                                       landlord, or lessor;
                                  4.   Oral or written publication of material that sPanders, libels, or defames a person or
                                       organization, or disparages the goods, pro.ducts or senrices of a persan or organization;
                                       or
                                  5. pral or written ptlbiication or material that vioiates a person's right of privacy.
                            N.    Pofioy Period means the period of time specified in Item 7. of the Qeclarations.

    Hiscox Inc.                                                                                                              Fage 3 0110



    © 2009 Hiscwc Inc
                                                                                                                     MPI_ Po01   cw (Oflr09)
                  Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 18 of 42

1   ,




                      490

        HISC X
                                   Pr®fessional Liability Errors and ®missians Qnsurance
                                   Policy Porm

                                   q.   Pollutants m'eans any solid, liquid, gase.ous, br thermal irritant, contaminant or toxin,
                                        inelUding but not limited to smoke, vapo.r, soot, fu.mes, acids,. alkalis, chemicals, metals,
                                        Silica, lead, lead compounds or materials oontaining lead, radon, asbestos, eleotromagnetic
                                        radiation, or waste of any like substances. In addition to pollutants to be disposed of, waste
                                        also includes materiais to be recycled, reconditioned, or reclaimed.
                                   P.   Professional Services means only those services specifie'd in Item 3. of the Declarations,
                                        as performed by or on behalf of'the Nanied Insured for others for a fee or other
                                        compensation.
                                   Q.   Property Dainage means physical loss of or physical damage to or dest~uction of any
                                        property fncluding the loss of use thereof.
                                   R.   Sufas[diary means any entity identified in the Applicatlon of which the Narvted Insured
                                        .owns on or before the Policy Period more than 50% of the issued and outstanding voting
                                        securities, either directly or indirectly through one or mote of its Subsidiaries.
                                  S.     Ftetroactive Date means the.date specified in ltem 8. of the Qeclarations.
                                   T.   Wrongful Act means any actual or alleged breach of duty, negligent act, error, omission, or
                                        Personal Injury committed soiely in the performance of tlie Professional Services of the
                                        Insured.


        IV. EXtensions of Coverage A.   Estates, Heirs, and Legal Fiepresentatives
    -                                   In the event of the death or incapacity of an Individual Insured, or the bankruptcy of an
                                        Insured, any Claim made against any of the heirs, executors, administrator, trustees in
                                        bankruptcy, assignees, and legal representatives of any Insured, based upon actual or
                                        aIleged Wrongfu[ Acts of such Insured, shall be deemed to be a Cl'aim against such
                                        Insured for the purposes of this Po[icy.
                                  B.    Spousal Liability
                                        If a Claim is asserted agaihstthe lawful spouse of any Individual [nsured solely as a result
                                        of:
                                        1. the status of the spduse'as spouse of any Individual insured; or
                                        2.    the awnership interest of the spouse in property which the claimant seeks as recqvery
                                              for.actuai or alieged Wrongful Acts of any Indlvidual Insured;
                                        Then, such C[airri shall be deeined a Claim against the Individual lnsured forthe purpose
                                        bf this Poliey; provided, however, that, subject to all of the terms, coriditions, limitations,
                                        restrictions and exclusions of this Policy, coverage shall only apply to Claims for actual or
                                        alleged Wrongf.ul Acts of the Insured and no coverage will be provided for any Clalm for
                                        any aatual or alleged Wrongful Acts of the spouso.
                                   C.   Supplemental Paymerits
                                        Underwriters will pay the reasonabie expenses incurred by the lnsured, including loss of
                                        wages, if the Ins.ured is required by Underwriters to attend arbitration proce'edings or trial in
                                        the defense of a covered Claim. Such payments made by Underwriters are subject to the
                                        following:
                                        1. The maximum reimbursement for such expenses shali not exceed $250 per d.ay for
                                           each insured who attends such proCeedings at llnderwriters' request.
                                        2.    Underwriters' maximum total liability for such reimburse.ment shall not exceed $5,0.00
                                              per Ciaim regardless of the number of Insureds.who attend such prooeedfngs at
                                              Underwriters' request.


        Hiscox Inc:                                                                                                                Page4.ot 10


                                                                                                                          fv1PL P001 CW (06r09)
        © 2005 Hiscox I'nc
                     Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 19 of 42




                                    Rro#essional Liabiliity lErrors a.nd Orr><issions tnsurance
                                    Policy Form
                                         3.   Such paymentsshall be part of and shall reduce the available Lirnit of Liability.
                                         4.   The Deductible amount applicable to each 'Claim in.cluding Glaim Ekpenses shall not
                                              apply to the payments made by Underwrifers pursuanttothis provision of this Policy.

            V. ExCluslons           This Policy does not apply to and Underwriters shall have no obligation to pay any D2mages,
                                    Claim Expenses, or Supplemental Payments fo'r any Claim:
                                    A.   alleging fraud, dishonesty; ctiminal conduct, or any knowingly wrongful, malicious, or
                                         deliberate aets or omigsions, provided, however, that Underwriters will pay Claim Expe~nses
                                         in the defense of Claims, alleging such conduct in relation to the performance by the
                                         Insured of Professional Serviees unless and uhtil there Is a final adjudication establishing
                                         that the Insured committed such conduct and further provided that;
                                         1. notwithstanding the above, Underwriters shall have no obligation to provide a defense
                                            or pay Claim Expenses for or relating to any criminal investigation, grand jury
                                              proceeding, or criminal action; and
                                         2.   this exclusion shall not apply to any Indlvldual lnsured who did not commit or
                                              participate in such fraudulent, dishonest, criminal, or knowingly wrongful, malicious, or
                                              deliberate acts or omissions.
                                    B.   based upon, arising out of or attributable to the gaining of any profit or advantage to -which
                                         the Insured was not legally entitled~
-       -                           C.   alleging discriminatiolh of ariy type or nature, including, b.ut not limited to any violations of
    _                                    federal, state, or local law or ordfnance, as to any past., present, or future employe.e of the
                                         Insured, or any applicant for empioyment with or potential employee of the lnsured;
                                    D.   any.Clalm alleging a Wrongful Act:
                                         1. committed'o7 allegedly committed prior to the Retroaotive Date; or
                                         2.   which has been the subject of any nofice given under any other policy prior to the
                                              beginning of the Poliey Period and of which this PaGcy is a renewal or replacement; or
                                         3.   as to which the Insurod had knowledge prior to the Policy Period and the insured had
                                              a reasonable basis to believe that such Wrongful Act could give rise to a Clafm;
                                              provided, however, that, if this Policy is a renewal or replacement of a previous policy
                                              issued by Undenvriters providing materially identical coverage, the Pollcy Period
                                              referred to in this Section V.D.3 will be deemed to refer to the inception date of the first
                                              such policy issued by Uncierwriters;      J
                                    E.   broughf'by one Insured against another Insuredy.or brdughltby-any9Afflliate-w by any Joint
                                         Venture in which the lnsured ~articipates, as against any lnsured;
                                    F.   for any actual or alleged violation of the responsibilities, obligatibhs or d,uties imposed by the
                                         Employee Retirement Iricome Security Act of 1974, or amendments thereto or similar
                                         provisions of any federal, state or lo.cal statutory law or common law;
                                    G.   based upon or arising out'of any violation of the Securities Act qf 1933 as amended; the
                                         Securities Exchange Act of 1934 as .amended; any state blue sky or securitiea laws or
                                         amen,dments thereto; any similar state or federal laws or amendments thereto; or any
                                         regulation issued• pursuant to any of-the foregoing statutes;
                                    H.   based upon or arising out of an.y actual or alleged violation of the Racketeer Influehced and
                                         Corrupt Oraanizations Act, 1 S U.S.C. § 1961 et seq., and any amendments thereto, or any
                                         rules or regulatipns promulgated thereunder;
                                    1.   based upon or arising out of bodily injury, sickness, disease, or death of any employee of the
                                         lnsured arising out of and in the course of employment by the Insured; or any obligation for

            Hiscox Inc.                                                                                                              Pap e 5 of 10


                                                                                                                             MPL P001 CW (06/09)
            © 2009 Hiscox Ittc
         Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 20 of 42




H 1 SCOX
                               Protessional Liability Errors a.nd ®missions Insurance
                               Policy Fcrrm
                                    which the Insured or any insurer may be Ilable under any Workers' Compehsation,
                                    Unemployment Compensation, Employers Liability, or Disability Benefit Law, or any simiiar
                                    law,, reguiation, or ordinance, or the failure of the In'sured to comply with any such statutes
                                    vr any obligatiQns thereunde.r;
                               J.   bas.ed upon or arising cut of the liability of others that is assumed by any Insured under any
                                    contract or agreement unless such liability would have attachedto the Insured even in the.
                                    absenoe of suchcontract oragreement;
                               K. based upon, arising out of, or attributable to Bpdily Injury or Pro.perty Damage;
                               L. which would not have o.ccurred in whole or in part'but for the actual,.alleged or threatene'd
                                  existence, dis:charge; dispersal, seepage, migration, release or escape of Pollutarits at any
                                  time, including, but not limited to an:y Idss, cost or experise arising out of any:
                                  1. Request, demand or or.der that any Insured or others test for, monitor, olean up,
                                       reinove, Contain, treat, detoxif.y, neutralize or in any way respond to, or assess the
                                       existence, non-existenge or efrects of Pollutants; or
                                  2. Claim by or on behaif of a governmental authority or others for Damages because ofi
                                       testing for, identifying, detecting, nwnitpring, cleaning- up, removing, containing,
                                       treating, detoxifying, neutralizing, communicating information about, resporiding to, or
                                       assessing the existence, non-existen.ce or effects .of Pollufants; including-the failur.e to
                                         perform any of these activities;


                               M:   based upon, arising out of or attributable to-the actual or alloged infringement of any
                                    copyright, trademark, trade dress, trade name, service mark, servic.e name, title, slogan or
                                    patent;
                               N.   with respect to any SubSidiary, for, b,ased upon, ar.ising out of, qr attributable to, either
                                    directly or indirectiy:
                                    i,   any Wrongful Act eommitted or allegedly committed before the date it bi;came a
                                         Subsidiary;
                                    2    any Ullrongful Act committed oralle.gedly committed afterthe date it reased to be a
                                         Subsidiary;
                               O:   any Claim based upon or 4ri5ing out of any breaoh of express warranties, guarantees, or
                                    contracts, including, but not limited to any agreements to refund, repurchase, or indemnify
                                    any perso.n or entity;
                               P.   any actual or aileged rrroiation of any federal, state, or local statutes, ordinances, or
                                    regulations reg.arding or relating to urisolici#ed telemarketing, solieitations, emails, faxes, or
                                    any other communications of any type or nature, including but not limited to any anti-spam
                                    and do-not-call statutes; ordinances, or regulations;
                               Q.   the failure to procure or maintain adequate insurance or bonds.

VI. Limits of Liability. and   A. The Limit of Liabiiity shown in Item 4.A. of the D$clarations as applicable to "Each Claim" is
Detiuotible                         the maximum arri.ouht that Underwriters are or can be lialale for Damages, Claim Expenses
                                    and Supplemental Payments for each covered Giaim first made against the Insured and
                                    reported to Underwriters during the Poiicy Perlod or Extended Reporting Period, iP
                                    applicable, regardless of when such payments are made.
                               B. The arneurit shown in Item 43 of the l?eclarations applicable to "Aggrega.te for all Glaims"
                                    is.subJectto Section VI:A. abAve regarding °Each.Glaim", and is the maximum amount that
                                    Underwriters are or can be liable to pay for all Damages, Glalm Expenses and
                                    Suppiemental Payments for all Claims first made against the Insureds• and reported to
Hiscox Inc.                                                                                                                    Pag L. 8 of i 0


                                                                                                                       MPL P061 CW (06J02)
© 2009 Hiscox Inc
          Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 21 of 42




                ~•
               ~..C~

HISCOX


                          Rrofessional Liability Errors and ®missqons insuranCe
                          poli-cy Farm

                               Underwriters during the Polloy Perfod or Extended Reporting Perfod, 'rf applicable,
                               regardless of when such payments are made.
                          C.   AII Claims based upon or arising out of any and all continuous, repeated or related
                               Wrongful Acts -committed or allegedly committed by. one or more of the Insureds shall be
                               considered a singfe Claim-first made against the Insured on the date when the first of such
                               Claims was first made against and recefved by the Insured, or when notice of such
                               contihuous, ~epeated or related Wrongful Acts was first reported to the applicable insurer. If
                               the Ciaftns are deeme.d to have been first made against the Insured during this Policy, such
                               v.uill be deemed to be a single Ciaim for all purposes, includ.ing but not li'mifed lo, the
                               applicability of orie Deductible and the Limit of Liability per Claim as set forth in Sectfon VI.A.
                               above and in item 4.A, of the Reclar.ations.


VII, Extended Reporting   A. If Underwfiter's or the Named Insured cancels or nonrariews this Policy, then the Named
Period                          Insured shall have the right; upori payment of the applicable-additianal premium based on
                                the percentage of the expiring premium specified in Item 12.5. of the Declarations, to an
                                extension of tHe coverage granted by this Policy during the period set forth in Item 12.A of
                                the I)eclarations, which period shall be referred to as the Extended Reporting Period. This
                                Extended Rep.orting Period will apply only to Cialrns first made against the Insured during
                                the Extended Reporfing Period for or based upon lNrongful Acts committed Ar aUegediy
                                committed pripr to such effective date of cancellation or nonrenewal and otherwise covered.
                                bythis Polioy. The right to purchase the Extended Reporting Perfod shall not apply if this
                                Policy is canceled by Underwriters for nonpayment of premium.
                          B.   As a condition precedent to the right to purchase the Extended Reporting Period the total
                               premium for this Policy must have been paid. The right.to purchase the Extended
                               Reporttng Period shall lapse unless a written notice of the election of the Extended
                               Reporting Period, together with full payment of the addifional premium forthe Extended
                               Reporting Period, is received by Underwriters within 30 days after the effective date of
                               cancellation or the expiration date of this Policy. In the event such written notice of election
                               and the payment of the additional premium are not receiv.ed by Underwriters within such 30-
                               day perfod; there shall be no right to purchase the Extended Reporting Period at a later
                               date.
                          C.   If the Extended Reporting Perlod is purchased, the entire premium shall be deemed
                               earned at its commencement without any obligation by Underwriters to later retum any
                               portion thereof.
                          D.   The Limits of Liability available during the Extended Reporting Period shall be the-
                               remaining available Limits of Liability under this canceled or nonrenewed Policy. There shall
                               be no separate or additional Limit of Liability available for the Extended Reporting Period
                               and the purchase of the Extended Reporting Perlod shall in no way increase the Limit of
                               Liability set forth in Iterri 4. of the Declarations.


VIII. Condftions          A. Reporting of Clafms
                                    In the event a Claim is first made against any Insured,the Insured, as a condition
                                    precedentto anyrightto coverage underthis Policy, shall:
                                    a. give written notice to Underwriters of any such Claim as.soon as practicable but
                                       no event later than sixty (60) days after the end of the Policy Perlod or, if
                                       applicable during tho Exterided Reporting Perfod; or
                                    b. if the Insured receives any summons, arbitration demand, or notice of any legal,
                                       quasi-legal, or other adjudicatory or adversarial proceeding, provide immediate
                                       notice in writing to Underwriters of such receipt

Hiscox Iftc.                                                                                                             Fage 7 ot 10


                                                                                                                 MPL P001 CW tDfi/09j
@ 2009 Hiscosc Inc
               Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 22 of 42




                   ~~e =~

    - H 1 SCOX
                              Professional Liability Errors a.ntd Olmissi®ns Insurance
                              Policy l=orm

                                       C. The written notice set,forth in Sections VIII.A.i :a. and b. above shall inelude any
                                           and all documents, inciuding every demand, notice, summons or other applicable
                                           ihformation received by the Insured or by the Insured's representatives and should
                                           be sent to the repre.sentative of Underwriters set forth in I#em 6. of the Deolarations.
                                  2.   If the Insured has the right to either accept or rejeot-the arbitration of any Claim, the
                                       Insured shall exercise such right onlywith the written consent of Underwriters.
                             B.   Notice of potential Claims
                              -   if, during the Polloy Period an lnsured first becomes aware of a Wrongful Act to wFiich this
                                  Insurance appiies and which might subsequently give rise to a Claim, the Insured may give
                                  written notice to Underwriters- of a potential Claim during the Polioy Period. Such notice
                                  must include:
                                  1. the identity of the poteritial claimant;
                                  2.   the identity of the person(s) who allegedly committed the Wrongful Act;
                                  3.   the date of the alleged Wrongful Act;
                                  4. specific details of the alleged Wrongful Act; and
                                  5., any written notice from the potentiai claimant describing the Wrongful Aet.
                                  If this notice is submitted to Underwriters during the Pollcy Perlod, then any Clalm that is
                                  subsequently made against the Insured arising from the Wrongful Act about which notice
_                                 was given to Underwriters shall be deemed for the purpose of this Policy to have been first
                                  made during the Pollcy Period. This provision shall not apply to, nor shail the reporting of
                                  potential Claims be permitted during the Extended Reporting Perlod.
                             C.   The InBured shail not, except at its own cost, make any payment, incur any expense, admit
                                  any liability, settle any Claim, qr assume any obiigation without the prior written consent of
                                  Underwriters.
                             D.   Acqulsitlon or Creation of Another Entity
                                  This Policy is issued and the premium computed on the basis of the information submitted to
                                  Underwriters as part of'the Applicatton. If, after the beginning of the Policy Period, the
                                  Named lnsured:
                                  1. acguires substantially all of the assets of another entity;
                                  2.   acquires voting securities in another entity or creates another entity, which as a result af
                                       such acquisition or creation become a Subsidiary; or
                                  3.   acquires another entity by merger- such that the Named Insured is the surviving entity,
                                  Then the coverage provided under this Policy shall apply to such new creation o.r acquisition;
                                  but only with respectto Wrongful Acts occurring orallegedly occurring afterthe acquisition,
                                  merger or cfeation. As a condition for any coverage under thiS Section VIII.D., if tFio
                                  revenues of the newly created or acquired entity exceed 10% of the current annual revenues
                                  of the N.amed Insured as& reflected in Question number 6 of Applicatlon, then coverage for
                                  such newly created or acquired entity or asset acquisition will cease ninety (90) days after
                                  the effective.date af such creation or acquisition unless, withih such ninefy (901 day period:
                                  a.   the Named Insured provides Underwriters with written notice of such creation or
                                       apquisitipn;
                                  b.   the Named Insured provides Underwriters with such information in connection
                                       therewith as Underwriters may tleem necessary;
                                  c.   the Named Insure.d accepts any spepial fenns, conditions, exciusions, or additional
                                       prerimium charge as may be required by the Insurer; and

     Hiscox Inc.                                                                                                            PageBofio

                                                                                                                   IdPL P061 CW (0fi169)
     © 2009 Hiscex Inc
         Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 23 of 42




             4'0

HISCOX
                        Professional Liability Errors and Omissions Insuranoe
                        Policy Porm

                              d.   Underwriters, at their sole disoretion, agree by writtsn endbrsement to provide such
                                   coverage.
                              Nothing contained in Se`ction VIII. C. shall provide coverage for the newly created "or
                              acquired entity for Wrongful Acts occurring or allegedly occurring priorto the effective date
                              of such creation ar acquisition.
                        E.    Action against Underwriters
                              No action shail be taken against Underwriters unless, as a condition precedent thereto, there
                              shall have beeri full compliarice by the Insured with ail the terms and conditions of this
                              Policy; nor shall any such action bo taken against Underwriters until'the amount of'the
                              Insured's obligation to pay shall have been finally determined eifher by judgment against
                              the )nsured after actual trial, or by written agreerrrent of the Insured, the elaimafit and
                              Underwriters. Noperson ororganization shall have any right underthis Policyt4 join
                              Underwriters as a party to any Claim against the lnsured nor shall Underwriters be
                              impleaded by the Insured or their legai representatives in any-such Ciaim.
                        F.    Trade Sanctions
                              This Pplicy does not apply to the extent any trade or economic sanctions, ar other laws or
                               regulations prohibitthe Underwriters from providing insurance, including, but not limited to,
                             .AhP paSymPnt vf any elaims.
                        ~.    ©ther insurance
                              This Policy shall be excess insuranee- over any othervalid and collectable insWrance
                              available to the insured, whether such other insurance is stated.to be primary, contributory,
                              excess, contingent or otherw..ise, unless such other insuranoe is vYritten only as a specific
                              excess insurance over'the Limit of Liabilityprovided in this Policy.
                        H. Subrogatlon
                              In the event of any payment underthis Policy, Un.derwriters shall be. subrogated to-the extent
                              of such payment tq all of the Insured's rights of recovery fhereof, and the Insured shall
                              execute all papers required and do everything that may be necessary to secure and
                              preserve such rights, including b.ut not limited to the execution of such dacuments necessary
                              to enable the Insurer to effectivel.y bririg suit- in Undefwriters' name. The insuured shall do
                              nothing to prejudice such rights without first obtaining the -wrftten consent of Underwriters..
                              Any recovery shall first be paid to Underwriters to the extent of any Damages or Claim
                              Ecpenses paid by Underwriters, with the balanoe paid to the insured. However, no
                              subrogation shall be had against any Insured.
                              Notice of eancellation
                              This Pblicy may be canceted by the Nanied Insured by giving advancewritten notice to
                              Underwriters stating when thereafter such c,ancellation -shall be effective. This Policy may
                              also be canceled by Underwriters by mailing to the Named Insured by registered, certified
                              or other first class-mail, at the N:amect Insured'S address shown in Item 2 of the
                              Declarations, written nptice~stating when not less than sixty (60) days thereafter [orten (10).
                              day5 thereafter when cancellation is due to nohpayment of premium], the cancellation shall
                              be effective. The rnailing of suc.h notiee shali be sufficient proaf of notice and this Poli.cy
                              shall terminate at the date and hour specified in such notice. If thls Policy shall be Ganceled
                              by the Named insured, Underwriters shall retain the cuStomary short rate proportion af the
                              premium. Payment or tender of any unearned premium by Underwriters shall not be a
                              condition precedent to the effeotiveness of the cancellation, but such payment shall be made
                              as soon as practicable.




Hiscox 1nc                                                                                                             Page9e}i0


                                                                                                               MPL POGI cw (o61a9)
'© 2009 Hiscox Inc
                      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 24 of 42




                                    Professional Liability Errars a.nd Omissions Insurance
                                    Policy Form
                                    J.   Alteration and ass.ignment
                                         No change in, modification of, or assignment of interest under this Policy shall be effective
                                         unless made by writteri eridorsement to this Policy signed by an authorized repr.esentative of-
                                         Underwriters: Notice to or knowledge received by any represeritative of Underwriters or by
                                         any other persori regarding any such change, rtiodificatiori, or assigrimerit shall not be
                                         effective to stop Underwriters from asserting any rights under this Policy, unless such is
                                         made by wriiten endorsement signed by an authorized representative of Underwriters.
                                    K.   Warranties and covenants
                                         The Insured warrants, which warranties are a condition for any of Underiruriters' obligations
                                         hereunder:
                                         1. that the statements made in the Appllcatlon and in its attachments and any materials
                                            submitted therewith are true and. are the basis of the Policy and are to be considered as
                                            incorporated into and constituting a part of this Policy; and
                                         2.   that the statements made in the Appllcation and in its attachments and an.y materials
                                              submitted therewith aretheir representations; that they shall b.e deemed material to the
                                              acceptance of the risk assumed by Underwriters under the Policy and that this Policy is
                                              issued in reliance upon the truth of such representations; and
                                         3.   that in the everit the Application, including its attachments and any materials submitted
                                              therewith, cantains misrepresentations which materially affect either the acceptance of
                                              the risk assumed by Underwriters underthis Policy, this Policy shall be v.oid and of no
-   -                                         effect whatsoever.
                                    L.   Bar►kruptoy or Insolvency
                                         The bankruptcy or insolvency of the lnsured shall not relieve l}nderwriters of ainy af ttteir
                                         obligations under this Policy.
                                    M. Territory
                                         This Policy shall apply worldwide, provided that any action, arbitration, or other proceeding
                                         fo.r, in relation to, or arisinq from the Claim is brought within the United S.tates, its territo.ries
                                         orpossessions, orCanada.
                                    N.   False or fraudulent claims
                                         If any Insured shall commit fraud in proffering anyclaim.as regards amount or otherwise,
                                         this Insurance shall become void as to such lnsured from the date such fraudulent claim is
                                         proffered.
                                    O. Titles
                                         Titles of sections of this Policy are inserted solely for convenience of reference and shall not
                                         be deemed to limit; expand or otherwise affect the provisio.ns to which they relate.




        Hiscox Inc.                                                                                                                    Page 10 01 10


                                                                                                                                MPL P001 CW (06/09)
        © 20Gf9 Hiscox Ihc
          Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 25 of 42




   At"
                                      ECONOMIC AND TRADE SANCTIONS POLICYHOLDER NOTICE
H' SCOX
          Hiscox is committed to complying with trade and economic sanctions. To that end:

     I.   No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide
          any benefit hereunder to the extent that the. provision of such oover, payment of .such claim or provision of such
          benefit would expose that (re)insurer to any sanction, prohibitidn or restriction under United Nations resolutions
          or the trade br economic sanctions, laws or regulations of the European Union, Australia, United Kingdom or
          United S.tates of Arnerica.

          The U.S. Departrrient of Treasury Office of Foreign Assets Control
          (OFAC) admihisters and enforces economic sanctions'policy based on Presidential declarations of national
          emergency. OFAC has identified and listed numerous foreign agents, front organizations, terrorists, and
          narcotics traffickers as Specially Designated Nationals (SDN's) and Blocked Persons. OFAC has also
          identified Sarnctioned-Countries. A list of Specially Designated Nationals, Blocked Persons and Sanctioned
          Countries may be found on the United States Treasury's web site
          http;/lwww.treas.ciovlofficeslenfo rcementJofac/.

          Economic sanctions prohibit all United States citizens (including corpora.tions and other eritities) and
          permanent residentaliens from engaging in transactions with Specially Designated Nationals, Blocked Persons
          and Sanctioned Countries. Hiscox may not accept premium from or issue a policy to insure property of or
          make a claim payment to a Specially Designated National or Blooked Person. Hiscox may not engage in
          business transactions with a Sanctioned Count ry.
                                                          .

          A Specially Designated National or Blocked Person is any person who is determined as such by the Secretary
          of Treasury.

          A Sanctioned Country is any country that is the su.bject of trade or econornic embargoes imposed by the laws
          or regulatiotis of the Uriited States.

          In accordance with laws and regulations of the United States concerning economic and trade embargoes, this
          policy i-riay be reridered void frorn its itiception with respect to ariy term or condition of this policy that violates
          any laws or regulations of the United States concerhing economic and trade embargoes including, but riot
          limited to the following:

          ('Ij        Ariy insured underthis Policy; or any person or entity claiming the beriefits df such insured, whti is ot
                      becomes a Spec►ally Designated National or Blocked Person or who is otherwise subject to US
                      econorrmic trade-sanctions;

          (2)         An.y claim or suit that is brought in a Sanctioried Country or by a Sanctiotied Country government,
                      where any action in connection with such claim or suit is prohibited by US economic or trade
                      sanctions;

          (3)         Any claim or suit that is brought.by any Specially Designated. National or Blocked Person or any
                      person or entity who is otherwise subject to US economic or trade sanctions;

          (4)         Property that is located in a Sanctioned Country or that is owned. by, rented to or in the care, custody
                      or control of a Sanctioned Country government, where any ac'tivities related to such property are
                      prohibited by US economic ortrade sanctions; or

          (5)         Property that is owned by, rented to or in the care, custody or control of a Specially Designated
                      National or Blocked Person, or any person or entity who is otherwise subject to US economic or trade
                      sanctions.



Hiscox Inc.                                                                                                              Page 102
INT ND99 CW (03/16)
         Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 26 of 42




          46,
HlSCOX                          ECONON(IC AND TRADE SANOTIONS POLIGYHOLDER NOTIGE



Please read your Policy carefully and discuss with your brokeffagent or insurance professiona.l. You may also visit the
US- Treasury's website at httg:f/www.treas.aov/officesfenforcement/ofacf.




Hisoox Inc.                                                                                                   Page 2 of 2
INT N098 CW (03116)
           Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 27 of 42
m




    ~ I ~~~~                           Policyholder Notice
                                     Complaints ®r Comments


    Any complaints or comments may be sent:

       © By Mail to:

           Legal Department
           Hiscox USA
           520 Madison Avenue, 32nd Floor
           New York, NY 10022; or

       a   By Erriail to:

           us helpdesk rflCcr7hiscox.com




                                                                                  Page 1 of 1

                                                                         INT N09:9 CW (03/16)
       Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 28 of 42



        l;




                              CCNFCfdMITY N®TICE
H I SCOX

(This does not amend, extend., or alter the coverages or any other provisions contained in your policy)
Whenever the symbol "$" i's used in this policy, it shall mean United States Dollars (USD).




                                                                                                       Page 1 of 1

                                                                                              INT N002 CW (05/12)
 Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 29 of 42




                                                                                     ~P
                                                                                      ~
                                                                                 H i SCOX

                                           Endorsement 1
NAMED INSURED: Campbell Property Management, LLC

E2.1 Professional S.er.vices Desaription                                             Page 1 of 1

In consideration of the premium charged, it is hereby understood and agreed that Item 3. of the
Declarations shall read as follows:
Solely in the performance of services.as a property manager, for a fee.

All other terms and conditions remain unchanged.



Endorse.ment effective: 03/1512017           Certificate No.: MPL1092583.17
Endorsement No:         1                    Processed Date:02113/2017
                  Hiscox Inc.


                     f


                                ~.

                  By : Carl Bach
                  (Authorized Representative)
Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 30 of 42




                                                                                          4~0

                                                                                 1 llSCOX

                                            Enciorsement 2

NAMED INSllRED: Campbell Property Management, LLC

E54;2 Additional tUamed Insured Coyerage                                             Page 1 of 1

In consideration of the premium charged, it is hereby understood and agreed that Item 1. of the
Declarations, Named Insured, is amehded to include the following:
Campbell Properties, LLC

It is hereby Understood and agreed that the abov.e captioned Insured(s) shall nnly be afforded
coverage for Wrongful Acts committed solely in the performahce of the Professianal Services
described in 1=ndorsement E2.1.

AII otherterms and conditions remain unchanged.

Endorsement efPective: 03I15/2017             Certificate No.: MPL1092583.17
Endorsement No:         2                     Processed Date:02f1312017
                  Hiscox Inc.




                  By : Carl Bach
                  (Author~zed Repr.esentativ.e)
 Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 31 of 42



                                                                                                   A
                                                                                                 64~

                                                                                         HISC®X
                                                Endorsement.3

NAMED INSURED: Campbell Properfy Management, LLC

E65,1 Nuclear Incident Exclusion Clause-LiabilitV-Direat (Broad)                            Page 1 of 2

In consideration of the premium char.ged, it is hereby.understood and agreed that this Policy does not
apply to and Underwriters shall have no obligation pay arsy Damages, Claim Expenses or
Supplemental Payments for any Claim:
1. Under any Liability Coverage; to injury, sickness, disease, death or destruction
a) with respect to which an Insured under the Policy is also an Insured under a nuclear energy
liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
Underwriters or Nuclear Insurance Association of Canada, or vsrould be an Insured under any such
Policy but for its termination upon exhaustion of its limit o.f liakiility; or
b) resulting from the hazardous properties of nuclear material and with respect tawhich (1) any
person or organization is required to maintain financial protection purs.uant to the Atomic Energy Act of
1954, or any law amendatory thereof, or (2) th.e Insured is, or had this Policy not been issued would
oe, entitled to indemnity from the Unitetl States of America, or any agency thereof, under any
agreement entered into by the United States of America, or any agency thereof, with any person or
organization.
2. Under any Medical Payments Caverage, or under any Supplementary Payments Provision relating
to immediate medical or surgical relief, to expenses incurred with respect to bodily injury, sickness,
disease or death resulting from the hazardous properties of nuclear material and arising out of the
operation of a nuclear facility by any person or organization..
3. Uridet any Liability Coverage, to injury, sickness, disease, death or destructiori resulting from the
hazardous properties of riuolear material, if
a) the nuclear material (1) is at any nuclear f.acility owned by, or operated by or behalf of, any insured
or (2) has been discharged or dispersed therefrom;
b) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
processed, stored, transported or disposed of by or on behalf of an Insured; or
c) the injury, sickness, disease, death or destruction arises out of the furnishing by an InsurEd of
services, materials, parts or e.quipment in cannection with the planning, construction, maintenance,
operation or use of any nucle.ar facility, but if such facility is located within the Uriited States of America,
its territorie.s or possessions or Canada, this exclusion (c) applies onlyto injury to or destructio.n of
property at such nuclear facility.
       Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 32 of 42




                                                                                                    140

                                                                                            H I SCOX
                                                  Endorsement 3

     NAMED INSURED: Campbell Property Management, LLC

     E65,1 Nuclear Incident Exclusion Clause-Liability-Direct (Broad)                           Page 2 of 2

     IV. As used inthis- endorsement:
     "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material" mearis
     source material, special nuclear material or byproduct material; "saurce material", "special nuclear
     material", and "byproduct material" have the tneanings given them in the Atomic Energy Act 1954 or
     in any law aMendatory thereof; "spent.fuel" means any fuel element or fuel component, solid or liquid,
     which has been used or exposedto radiation in a nuclear reactor; "waste" mearis.anywaste material
     (1) containing byproduct material and (2) resulting from the operation by any person or organization of
     any nuclear facility, included within the definition of nuclear facility under paragraph (a) or (b) thereof;
     ''nuclear facility" means
     (a) any nuclear reactor;
     (b) any equipment or devi.ce designed or used for (1) separating the isotopes of uranium or plutonium,
     (2) processing or utilizing spent fuel, or (3) handling, processing or packaging waste;
     (c) any equi.pment or deviee used for the processing, fabricating or alloying of special nuclear material
     if at anytifne the total amount of such material in the custody of the insured at the premises where
     such equipment or device is located consists of or contains more than 25 grams of plutonium or
     uranium 233 or any combination thereof, or more than 250 grams of uranium 235;
--   d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of
     wa.ste;
     and includes the site on which any of the foregoing is loc.ated, all operations conducted on such site
     and all premises used for such operations; "nuclear reactor" means any apparatus designed or used
     to sustain nuclear fission in a self-supporting chairi reactiqn or to contain a critical mass of fissionable
     material, with respect to injuryto or destruction of property, the wor.d "injury" or "destntction" includes
     all forms of radioactive contamination of property.
     It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this
     clause is subject to the terms, exclusiohs, conditions and limitations of the Certificate of Insurance to
     which it is attached.
     AII other terms and conditions remain unchanged.




     Endorsement efPective: 03/15/2017               Certificate No.: MPL1092583.17
     Endorsement No:        3                        Processed Date:02/13/201 %
                        Hiscox Inc.


                             ~


                                 .       ~
                                                      ~

                        By : Carl Bach
                        (Authorized Representative)
 Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 33 of 42




                                                                                         4.10

                                                                                 H9SCOX
                                             Endorsement 4

NAMED INSURED: Campbell Property Management, LLC

E101.1 Excess Limits                                                                 Page 1 of 1

In consideration of the premium charged, it is hereby understood and agreed that Item 8. of the
Declarations, is amended to show a Retroactive Date of 03/15/2010 in lieu of 03/15/2009, fbr limits
provided in excess of the primary $250,000 Limit of Liability.


AII other terms and conditions remain unchanged.



EndorsemerrE efPective: 03/15/2017             Certificate No.: MPL1092583.17
Endorsement No:        4                       Processed Date:02/13/2017
                  Hiscox Inc.


                    ~
                    F




                                 ~-

                                     .            ~




                  By : Carl Bach
                  (Authorized Representative).
        Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 34 of 42




                                                                                                    40

                                                                                           H I SCOX
                                                    Endorsement 5
       NAMED INSURED: Campbell Property Management, LLC

       E111.1 Property Managed                                                                 Page 1 of 1

       In consideration of the premium charged, it is hereby understood and agreed that with respect to
       Claims made agairist the Insured by the other owners of real estate properties in which said insured
       holds an equity interest or by any third party, subject to all Policy terms and conditions, the amounts
       payable by. the Company shall be a percentage of the total amount necessary. to satisfy the Claim
       which is equal to the percentage of the subject properly or properties owned by interests other than the
       Insured.
       The coverage afforded by this endorsement shall terminate at such time as the sum of the
       percentages of the property owned by the Insured shall exceed 50.0% of the total ownership of the
       pro perty.




       All otherterfns and conditions rerrtain unchanged.


       Endorsement effective: 03l1512017              Certificate NQ.: MPL1092583.17
       Endorsement No:         5                      Processed Date:02/13l2017
-- —                     Hiscox Inc.


                            ~



                                       ~         ~.
                                                  b

                         By : Carl Bach
                         (Authorized Representative)
 Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 35 of 42



                                                                                     n
                                                                                   G)VI 0

                                                                              HISCOX
                                         Endorsement 6

NAMED INSURED: Campbell Property Management, LLC

E240.12 Llbyd's Syndicate                                                      Page 1 of 1

Proportion Percent: 100b/o
Syndicate: 3624
Contract #: B1234HisInc2017
Regiatration Date: December 22, 2005

Endorsement efFective: 0.3115/2017         C.ertifiicate No.: MPL1092583.17
Endorsement No:         6                  Processed Date:02113/2D17
                 Hiscox Inc.




                               ~

                 By : Carl Bach
                 (Authorized Representativej
       Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 36 of 42



                                                                                                    A
                                                                                                   4yk

                                                                                           HISCOX
                                                       EndorSement 7
       NAMED INSURED: Campbell Property Management, LLC

       E461.2 Property Management Services Endorsement-                                       Page 1 of 2

       In consideration of the premium charged, it is understood and agreed that the Policy is amended as
       follows:

                  In Clause III. DEFINITIONS, paragraph P., "Professional Services," is amended to read as
                  follows:

                  P. Professional Seruices means Property Management Service$ performed for others, for
                     compensation.

           2. In Clause III. DEFINITIONS, paragraph D., "Claim," is amended to include the following atthe
                  end thereof:

                  Claiin shall also include Property Management B1PD Claims.

           3. Clause I I I. DEFINITIONS is amended to include the following, at the end thereof:

                  PM-A. Property Manag.ement BIPD Claim rneans a wrrtten demand for Damages or for
                         non-monetary relief all.eging Bodily Injury or Property Damage arising from the
-- -                     Insured's performance of Property Management Services for properties not owned
                         by the lnsured.

                  PM-B, Properfy Management Services means the following:

                         -1,)development and implementation of management plans ancrb.udgets;
                             2. oversight of physical maintenance of property;
                             3, solicitation, evaluation and sec.uririg of tenants and management of tenant
                                 relations, colledtion of r.ent and processing evictions;
                             4. development, implementation and managemeht of loss control and risk
                                 manage.rrment plaris for real property;
                             5. development, procurement, implementation and management of contracts and
                             . subcontracts necessa r. y to the daily functioning of r.eal property; or
                             6.jpersonnef administration and record keeping.

                             Property Management Services shall not mean, and this Policy-shall not cover the
                             management or-implementation of renovations, construction or reconstruction
                             projects.

           4: In Clause V. EXCLUSIONS, paragrap~K.Is deleted in its entirety and replaced with the
           ` following:             T

                  K. based upon, arising out of, or attributable to Bodily Injury or Property Damage; provided,
                     however, this .exciusion shall not apply to Bodily Injury or Property Damage resulting
                     from Property Management BIPD Claims.

           5.     Clause U. EXCLUSCONS is amended- to include the follbwing a e en ereof:

                  This Pnliby does not apply to and Underwriters shall have no obligation to pay any Damages,
                  Claim Expenses, or Supplemental Payments for any Claim:
       Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 37 of 42




                                                                                                      46
                                                                                             HISCOX
                                                    Endorsement 7
       NAMED INSURED: Campbell Property Management, LLC

       E451:2 PropertV Managem.ent Services Endorsement                                          Page 2 of 2

               PM-A. based upon or arising out of any actual or alleged performance of or failure to perPorm
                      services as a real estate agent, real estate broker, escrow agent, title agent, title
                      abstractar, property developer, real estate appraiser or inve.stment advisor.
               PM-B. based upon or arisirig out of any actual or alleged performance of or failure to perPorm
                      construction management services; provided, howev.er, this exclusion will not applyto
                      the hiring of a construction manager, general contractor or subcontractor as part of the
                      Insured's Pro'fessional Services.

               PM-C. based upon or arising out of any actual or alleged credit check or background check of
                      a person that has not consented to such credit check or background check.

               PM-D. based upon or arising out of any abtual or alleged warrarity or guaranteb as to any
                      future value of any property.

               PM-E. based upon or arising out of any actual or alleged formulation, promotion, syndication,
                      offer, sale or management of any limited or general partnershiQ or any interest therein.

               PM-F based upon or arising out of any actual or alleged commingling of or inability or failure
-- —                 to safeguard funds.

               PM-G. based upon or arising out of any actual or allege.d Property liflanagement Services
                      performed for any property in which the Insured maintains an ownership interest of
                      50% or more.
               PM-H. based upon dr arising out of any actual o"r alleged formatioh, growth, presetice,
                      release, dispersal, containinent, removal, testing for or detection or monitoring of any
                      molds, fungi, spores or other similar growths or organic matter, including but not
                      limited to aspergillus, penicillium or any train or type of Stachybotris, commonly and
                      collectively referred to as the "Black Molds."

          6.   Notwithstanding anything in the Policy to the contrary, all Property Management BIPD
               Claims shall be s.ubjectto a sublimit of liability of $50,p00, which shall b.e part of, and not in
               addition to, the applieable Limit of Liability..



       AII otherterms and conditions remain unchanged.
 Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 38 of 42




                                                                              40

                                                                            H1SCOX
Endorsemerit efPective: 03/15/2017         Certificate No.: MPL1092583.17
Ehdorsement No:         7                  Processed Date:02113/2017
                 Hiscox Inc.




                                               ~~

                 By : Carl Bach
                 (Authorized Representative)
     Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 39 of 42

c




                                                                                                    Y
                                                                                                   ~.~


                                                                                           H I SCt'JX
                                                  Endorsement 8
    NAMED INSURED: Campbell Property Management, LLC

    E9990.2. Seryice Qf Suit Endorsement                                                       Page 1 of 1

                                       SERVICE OF SUIT CLAUSE (U.S.A.)

    It is agreed that in the event of the failure of the Underwriters. hereon to pay any amount claimed to be
    due hereunder, the Underwriters hereon, at the r.equest of the Insured (or Reinsured), will submit to the
    juriadiction of a Court of competent jurisdiction within the United States. Nothing in this clause
    constitutes or should pe understood to constitute a waiver of Underwriters' rights to commence an
    action in any Court of competent jurisdiction in the United States, to remove an actiori tb a United
    States District Court, or to seek a transfer of a case to another Court as permitted by the.laws of the
    United States or of any State in the United States. It is further agreed that services of process in such
    suit may be made upon


    Hiscox Inc.
    520 Madison Ave. - 32nd Floor
    New Yorrk, NY10022
    Attn: Head of Claims
    arid that in any suit ihstituted agairist one of them upon this contract, Underwriters will abide by the final
    decision of such Court or of ariy Appellate Court in the event of an appeal.

    The above named are authorized and directed to accept ser•vice of process. on behalf of Underwriters
    in any such suit and / or upon the request of the Insured (or reinsured) to give a written unriertaking to
    the Insured (or reinsured). that they will enter a general appearance upon Underwriters' behalf in the
    event such a suit shall be instituted.

    Further, pursuant to any statute of any state, territory or district of the United States which makes
    provision therefore, Underwriters hereon hereby designate the Superintendent, Commissioner or
    Director of Insurance or other officer specified for that purpose in the statute, or his successor or
    successors in office, as their true and lawful attorney upon whom may be served any lawFul process in
    any action, suit or prbceeding iristituted by or on behaif of ttie insured (or Reinsured) or any beneficiary
    hereunder arising out of this contract of insurance (or reinsurance), and hereby designate the above
    named as the person to whom the said officer is autho.rized to mail such process ar a true copy    .
    thereof.

    N. fUl_A. 1998
      Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 40 of 42

)




                                                                                   40.

                                                                                 HISCOX
    Endorsemetit efPective: 03/15/201 f         Certificate No.: MPL1092583.17
    Endorsement No:         8                   Processed Dete:02/13/2017
                      HiscoX Inc.


                        ~
                        ~

                                    ~
                                                    ~
                      By : Carl Bach
                      (Authorized Representative)
  Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 41 of 42



                                                                                          1-1~
                                                                                         ~ ~~

                                                                                 HISCOX
                                            Endorsement 9

NAMED INSURED: Campbell ProperLy Management, LLC

E102.1 Additionaf Excess Limits                                                      Page 1 of 1

In consideration of the premium charged, it is hereb.y understood and agreed that Item 8. of the
Declarations, is amended to show a Retroactive Date of 03/15/2016 in lieu of 03/15/2009, for limits
provided in excess of the $500,000 limit layer.


AII other terms and conditions remain unchanged.


Endorsement efPective: 03/15/2017             Certificate No.: MPL1092583.17
Endorse.ment No:       9                      Processed Date:02/13l2017
                  Niscox Inc.




                                ~                 .~

                  By : Carl Bach
                  (Authorized Representative)
                                                            .        .
                                                                                    .
                                  Case 3:18-cv-00237-DLH-ARS Document 1-1 Filed 11/19/18 Page 42
                                                                                               i of 42

                                                                                                                          es
ii                                                                                                                 5~~'        P~q


                                                                                                               7               ~Ha1TP7EX BOWES


                                               !        7015 1520 2DD0 6162 41198                              02 1 P
                                                                                                             i 0000885051$ 008®8811
                                                                         -              -                '                  OCT 26 2018
                                                                                                              MAILED FROMZIP CODE 581 02




                                                                                            First Class Mail


     SERKLkND
          LAW FIRM"
           ' SINCB1888                                      '

     10 Roberts Street • P.O. Box 6017
     Fargo, North Dakota.58108-6017



                                                                     Corporation Service Company
                                                                     Registered Agent for Hiscox, Inc.
                                                                     1709 North 19th Street, Suite 3
                                                                     Bismarck, ND 58501-2121




           55d~0 • ls~~y                 55d       = Sb~y
